Citation Nr: 1140700	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  01-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back strain. 

2.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2006, the Veteran testified at a hearing in support of his claims before the undersigned Acting Veterans Law Judge who was conducting hearings by himself at the Waco RO.  Because this case had been previously assigned to another Veterans Law Judge for consideration, a panel of three judges was assigned for purposes of considering this matter following the 2006 hearing.  See 38 U.S.C. § 7102(a) ("A proceeding instituted before the Board may be assigned to an individual member of the Board or to a panel of not less than three members of the Board.")  While only one of the judges was present at the hearing, all of the judges have had an opportunity to fully review the written transcript of the hearing, and that transcript has been associated with the claims file.  Accordingly, there is no harm to the Veteran in proceeding with the issuance of this decision.  

In December 2003, December 2004, and June 2007, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

Unfortunately, this appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

Following the Board's last remand in this case in June 2007, the Veteran submitted a statement in July 2007 in which he indicated that he has been receiving Social Security Administration (SSA) benefits due specifically to his back condition since approximately 2000.  Because the Veteran is currently seeking service connection for low back and cervical spine disabilities, the SSA records may contain evidence that is relevant to the consideration of these claims.  Accordingly, a remand is required in order to obtain and associate the SSA records with the claims file, including any SSA benefit determination(s).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  It is entirely unfortunate that the Agency of Original Jurisdiction (AOJ) did not undertake this development on remand, thereby necessitating the issuance of another remand by the Board, but it would be clear error for the Board to proceed without first attempting to obtain the SSA records.  

Additionally, a remand is required in order to address a defect with the July 2009 VA examination report.  In the Comments section of that report, the VA examiner indicated that he was ordering an X-ray evaluation of the cervical and lumbar spine to be completed, as well as an MRI of the lumbar spine.  While the results of the X-ray examinations of the cervical and lumbar spine are attached to the compensation and pension examination report, the results of the MRI of the lumbar spine are not of record, and an addendum to the examination report was not completed by the VA examiner despite this statement in the Comments section:  "If the MRI cannot be done expeditiously, once it is done, an addendum will be noted as to the results and how it bears on the opinion."  In light of this defect, a remand is required in order to obtain the results of any MRI that was completed and then to return the examination report to the examiner to prepare an addendum to the report.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

A remand also is required to obtain all recent VA treatment records, as well as to obtain further clarification from the Veteran concerning the time periods during which he has received workers' compensation benefits, and the list of all facilities where he has received medical treatment for his low back and neck conditions since separation from service.  While the AOJ took appropriate actions to request this information from the Veteran following the Board's 2007 remand, either no or inadequate responses were received from the Veteran.  In that regard, the Veteran is reminded that the duty to assist is not a one-way street.  Olson v. Principi, 480, 483 (1992).  Rather, "[t]he VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the Veteran only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).  

Concerning records development, the Board finds that, even though the duty to assist as already been fully satisfied, one last effort also should be made on remand to request that the Veteran provide the name of the military hospital where he reportedly received treatment for his low back and neck conditions between 1975 and 1976 when he was stationed on the USS Enterprise.  As noted in prior decisions, some of the Veteran's service treatment records (STRs) from his service aboard the USS ENTERPRISE (CVN-65) are not available.  Numerous attempts have been made to secure these records, including two unsuccessful requests to the National Personnel Records Center (NPRC).  Following the NPRC's response that it needed the name of the military hospital where the Veteran received treatment in order to retrieve them, the AOJ asked the Veteran to provide this information, and no response was received.  In February 2006, the AOJ sent the Veteran a letter outlining the steps taken to secure the missing STRs.  Without a response from the Veteran, and a negative response from the NPRC, the RO properly found that it had exhausted its attempts to secure the STRs.  In that regard, the RO made a formal finding in February 2006 concerning the unavailability of the Veteran's STRs for parts of 1975 and 1976, while he was serving aboard the USS ENTERPRISE (CVN-65).  See 38 C.F.R. § 3.159(c)(2) and (3).  


While the AOJ's finding of unavailability of the military hospital records was entirely appropriate due to the Veteran's failure to provide the requested location information or to respond in any way to VA's request for information, the Board finds that, in view of the other reasons for which a remand is required, and because of the potentially critical and relevant information that could be contained in these military hospital records that are filed separately from the STRs at the NPRC, one last request should be made from the Veteran to provide the location information.  Again, and as already mentioned above, the duty to assist is not a one-way street and it is in the Veteran's own interest to help VA locate and obtain these reportedly missing STRs.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all SSA records, including a copy of any benefit determination(s) made.  

2.  Obtain all outstanding records of treatment received by the Veteran for his low back and cervical spine conditions at the VA Central Texas Medical System from March 2007 to the present, to include the results of the MRI of the lumbar spine that was ordered by the July 2009 VA Spine examiner.  

3.  Contact the Veteran and again ask that he clarify the time period or periods during which he has received workers' compensation benefits due to a reported low back or cervical spine injury.  He also should be asked to provide a list of the names and addresses of all individuals and medical facilities from whom he has received treatment for his back and neck from June 

2000 to the present.  Finally, he should be asked to provide the name and location of the hospital at which he received treatment following the reported motor vehicle accident in 1985 that injured his back (at the May 2006 Travel Board hearing, the location was reported to be "Novara Memorial Hospital" in Carson County, Texas, but the Board has not been able to locate any facility that currently has that name).  An appropriate release should be obtained from the Veteran to obtain the records from any private facilities or providers that he names.  

4.  Contact the Veteran and request that he provide the name of the military hospital where he reportedly received treatment for his low back and neck conditions between 1975 and 1976 when he was stationed on the USS Enterprise so that an additional request can be made to obtain these records from the NPRC.  If no response is received from the Veteran, no additional request needs to be sent to the NPRC and the prior finding of unavailability of these service records will remain in effect.  

5.  Thereafter, the Veteran's claims folder should be returned to the VA examiner who conducted the July 2009 VA Spine examination for the preparation of an addendum that addresses the results of the MRI of the lumbar spine that was ordered, including its impact on the medical opinions that were expressed in the July 2009 examination report.  The examiner also should address any additional medical records that have been added to the claims file since the preparation of the 2009 examination report.  In the event that the MRI was never completed back in 2009, appropriate action should be taken to have the testing completed, or a detailed explanation must be provided with supporting reasons concerning why such testing is no longer required or is medically contraindicated.  

6.  After all of the above has been completed, readjudicate the claims on appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




[Continued on next page]

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




________________________________     ______________________________
           RICHARD C. THRASHER                         H. N. SCHWARTZ
           Acting Veterans Law Judge                        Veterans Law Judge
           Board of Veterans' Appeals                     Board of Veterans' Appeals
                        



___________________________________
		STEVEN L. KELLER
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


